To compel a meeting of the township board of Reynolds jointly with the township of Pierson (of which township of Pierson the township of Reynolds once formed a part), to apportion certain alleged liabilities of the old town which it is claimed should be divided between the two townships, but which have never-been so divided.
Denied October 11, 1882.
Judgment was recovered against the town of Pierson in the-United States Court on bonds known as railroad aid bonds, issued by the township of Pierson. The bonds were voted in January,. 1868, and the new township was organized in March, 1869, and it was insisted that the vote created a liability against the entire-territory.